DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on amendment filed on August 9, 2022. Claims 1-5, and 21-25 are pending. The indefiniteness rejection of claims 1-5, and 21-25 have been withdrawn. However, the recitation of “damaged surface” in claims 1-2, and 24 appears to be new matter.

Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive. Applicant argues that none of the references teach or describe a coated article having the heat-treated Ni-Cr alloy applied on the damaged surface of the turbine component includes a Ni-Cr inter-diffusion zone between the applied Ni-Cr alloy and the turbine component. The Examiner maintains that prior art references teach the elements of the claims, and notes that process limitations of 1) having a damaged surface, 2) heat-treating the Ni-Cr alloy to homogenize composition of the alloy and restore Ni-Cr materials lost from the damaged surface, and 3) dimensionally restoring the damaged surface of the turbine component by re-building wall thickness of the damaged surface of the turbine component do not define structural differences in the resulting coated article from coated article of the prior art. Even though the prior art references are directed to a coating on a substrate, without removing the previous coating and without restoring the damaged surface of the turbine component, the resulting heat treated coating on the substrate corresponds to the claimed structure of the claims.

Claim Interpretation
	The claims are directed to a coated article which is formed by applying a Ni-Cr alloy with 2 to 50% wt chromium balanced by nickel which means that the coating applied is Nickel and Chromium only. The wt% is applicable to the Ni-Cr alloy being applied, and not the resulting heat-treated Ni-Cr alloy or resulting coating of the coated article. Additionally, it is noted the claimed coated article does not exclude coated articles which further include additional layer(s), such as an aluminum layer and/or a thermal barrier coating.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a Ni-Cr alloy applied on a damaged surface of the turbine component” in line 3. There is not support for the application of the alloy on a damaged surface. Note that the specification describes that the coating and damaged surface of the turbine part is first removed and cleaned down to the base alloy (page 5, lines 30-31, also see step 300), and then a mechanical and chemical cleaning of the part is carried out (page 5, line 32, also see step 301). Note that the alloy is not applied to the damaged surface, as the damaged surface is removed in step 300. Accordingly, since the alloy is applied to the base alloy and not applied on a damaged surface, it raises doubt as to possession of the claimed invention at the time of filing. Additionally, claim 1 recites “restore Ni-Cr materials lost” in line 6. However, there is no support for the coating lost being Ni-Cr material. Note that page 5, lines 18, recites “the chromium lost”, however does not state that Ni-Cr material has been lost. The lack of support for this limitation, further raises doubt as to possession of the claimed invention at the time of filing. Claims 2-5, and 21-25 fail to comply with the written description based on their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 23 recites the limitation "the Ni-Cr alloy is thicker than…" in line 1. It is unclear whether the Ni-Cr alloy references the thickness of the Ni-Cr alloy at application before heat treatment or the thickness of the resulting heat-treated Ni-Cr alloy (excluding an interdiffusion zone).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rairden (US Patent 3,998,603).
In regards to claim 1, Rairden discloses a coated article, comprising: 
a turbine component (Col. 3, line 8); and 
a Ni-Cr alloy applied on a surface of the turbine component (Col. 3, lines 29-36, Col. 5, lines 5-36), wherein the Ni-Cr alloy applied on the surface comprises from 2 to 50 wt% chromium balanced by nickel (Col. 5, lines 5-10), and wherein the Ni-Cr alloy is heat-treated (Col. 3, line 45-61) to homogenize composition of the alloy and form Ni-Cr materials of the turbine component; and
wherein the heat treated Ni-Cr alloy applied on the surface of the turbine component forms a wall thickness on the surface of the turbine component.
Note that the claimed phrases “damaged surface”, “restore Ni-Cr materials lost from the damaged surface of the turbine component”, “dimensionally restores the damaged surface of the turbine component”, and “rebuilding wall thickness of the damaged surface of the turbine component” are being treated as a product-by-process limitation; that is, that the turbine component can be formed on a damaged surface, Ni-Cr material could have been lost, and the applied coating can dimensionally restore the turbine component by rebuilding wall thickness of the damaged surface.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Rairden does not disclose a damaged surface, Ni-Cr material being lost, and a repair process to the article which dimensionally restores the damaged surface of the turbine component by rebuilding wall thickness of the damaged surface of the turbine component, it appears that the product of Rairden would be the same or similar as the article claimed.
	In regards to claim 2, Rairden discloses the Ni-Cr alloy applied on the surface comprises from 8 to 20 wt% chromium balanced by nickel (20%, see Raiden Col. 5, line 7).
	In regards to claims 3-4 and 23, Rairden discloses the Ni-Cr alloy is thicker than 1 mil, 2 mils and 5 mils (Col. 3, lines 36-37, note that a coating with 5 mils provided with a uniformity of +- .1 mil would have a maximum thickness in excess of 5 mils).
	In regards to claim 5, Rairden discloses the turbine component is a rotor blade (Col. 3, line 8), a stator, or a vane.
	In regards to claim 21, Rairden discloses the Ni-Cr-Al alloy composite is formed by deposition.
Note that the claimed phrase “formed by electrodeposition” is being treated as a product-by-process limitation; that is, that the article can be formed by electrodeposition.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Rairden discloses another deposition process used to form the article, it appears that the product of Rairden (especially following the heat treatment) would be the same or similar as the article claimed.
In regards to claim 24, Rairden discloses the heat treated Ni-Cr alloy applied on the surface of the turbine component includes a Ni-Cr inter-diffusion zone between the applied Ni-Cr alloy and the turbine component (see “diffusion zone”, Fig. 1).
In regards to claim 25, Rairden discloses the turbine component has been formed.
Note that the claimed phrase “the turbine component has been repaired” is being treated as a product-by-process limitation; that is, that the turbine component can be repaired.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Rairden does not disclose a repair process to form the article, it appears that the product of Rairden would be the same or similar as the article claimed.

Claim(s) 1, 3, 5, and 21-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mourer (US 2016/0031186).
In regards to claim 1, Mourer discloses a coated article, comprising: 
a turbine component (par. 45); and 
a Ni-Cr alloy (TABLE 2, NiCr) applied on a surface of the turbine component (par. 52), wherein the Ni-Cr alloy applied on the surface comprises from 2 to 50 wt% chromium balanced by nickel (see TABLE 2), and wherein the Ni-Cr alloy is heat-treated (par. 79) to homogenize composition of the alloy and provide Ni-Cr materials; and
wherein the heat treated Ni-Cr alloy applied on the surface of the turbine component forms a wall thickness on the surface of the turbine component.
Note that the claimed phrases “damaged surface”, “restore Ni-Cr materials lost from the damaged surface of the turbine component”, “dimensionally restores the damaged surface of the turbine component”, and “rebuilding wall thickness of the damaged surface of the turbine component” are being treated as a product-by-process limitation; that is, that the turbine component can be formed on a damaged surface, Ni-Cr material could have been lost, and the applied coating can dimensionally restore the turbine component by rebuilding wall thickness of the damaged surface.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Mourer does not disclose a damaged surface, Ni-Cr material being lost, and a repair process to the article which dimensionally restores the damaged surface of the turbine component by rebuilding wall thickness of the damaged surface of the turbine component, it appears that the product of Mourer would be the same or similar as the article claimed.
In regards to claims 3 and 23, Mourer discloses the Ni-Cr alloy is thicker than 2 mils (par. 15, 76).
In regards to claim 5, Mourer discloses the turbine component is a rotor blade, a stator, or a vane (par. 45).
	In regards to claim 21, Mourer discloses is formed by deposition (par. 79).
Note that the claimed phrase “formed by electrodeposition” is being treated as a product-by-process limitation; that is, that the article can be formed by electrodeposition.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Mourer discloses other deposition processes used to form the article, it appears that the product of Mourer would be the same or similar as the article claimed.
In regards to claim 22, Mourer discloses the turbine component comprises single crystal nickel-based superalloy (par. 50).
In regards to claim 24, Mourer discloses the heat treated Ni-Cr alloy applied on the surface of the turbine component includes a Ni-Cr inter-diffusion zone between the applied Ni-Cr alloy and the turbine component (pars. 68-70, see “interdiffusion”)
In regards to claim 25, Mourer discloses the turbine component has been formed with pretreatment (par. 80).
Note that the claimed phrase “the turbine component has been repaired” is being treated as a product-by-process limitation; that is, that the turbine component can be repaired.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Mourer does not disclose a repair process to the to form the article, it appears that the product of Mourer would be the same or similar as the article claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 21-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 5, 6, 21, 24, 5, 23, and 22 of copending Application No. 16/889,281 in view of Rowady (US 3,338,733).
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
	Regarding the broadening aspect (see bolded portion) of the application claims, the following comparison between the patent claims and the application claims highlights what elements have been excluded in the presentation of the application claims.  
Copending Application 16/889,281
Application claim 1
A coated article, comprising: 

a turbine component; and 

a Ni-Cr-Al composite coated on a damaged surface of the turbine component, wherein the Ni-Cr-Al composite coated on the damaged surface comprises 2 to 50 wt% chromium, from 0.1 to 6 wt% aluminum, and a balance of nickel, and wherein the Ni-Cr-Al is heat-treated to form a diffused Ni-Cr-Al alloy that includes an aluminum compound formed between nickel and aluminum and to restore Cr and Al materials lost  from the damaged surface of the turbine component;

wherein the heat-treated diffused Ni-Cr-Al alloy on the damaged surface of the turbine component dimensionally restores the damaged surface of the turbine component by re-building wall thickness of the damaged surface of the turbine component.
A coated article, comprising: 

a turbine component; and 

a Ni-Cr alloy applied on a damaged surface of the turbine component, wherein the Ni-Cr alloy applied on the damaged surface comprises from 2 to 50 wt% chromium balanced by nickel, and wherein the Ni-Cr alloy is heat-treated to homogenize composition of the alloy and restore Ni-Cr materials lost from the damaged surface of the turbine component; and



wherein the heat-treated Ni-Cr alloy applied on the damaged surface of the turbine component dimensionally restores the damaged surface of the turbine component by re-building wall thickness of the damaged surface of the turbine component.

.


Thus, it is apparent that the more specific copending application claims 1-2, 5, 5, 6, 21, 24, 5, 23, and 22 encompass application claims 1-5 and 21-25, respectively.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Note that since application claims 1-5 and 21-25 are anticipated by copending applications claims 1-2, 5, 5, 6, 21, 24, 5, 23, and 22, respectively, and since anticipation is the epitome of obviousness, then application claims 1-5 and 21-25 are obvious over copending application claims 1-2, 5, 5, 6, 21, 24, 5, 23, and 22, respectively.
With respect to the additional features recited (see underlined portion) in the application claims, the inclusion of the Ni-Cr composite with specific composition is an obvious improvement over Rowady. Rowady discloses a diffusion coating with the claimed composition (Col. 3, lines 50-55, with other constituents being at 0%, ex. 80Ni20Cr, Fig. 1) and a heat treatment to homogenize the composition of the alloy (Col. 4, lines 1-47) that optionally includes an aluminum coating (Col. 4, lines 54-60, Fig. 2). Since the copending application claims is directed toward a coated turbine component with nickel chromium alloy with further aluminum coating that is diffused and Rowady discloses a Ni-Cr coating without the additional aluminum coating with the claimed composition resulting in a coating that is sufficiently resistant to corrosion (Col. 1, lines 49-57, Col. 4, lines 54-55) and is simpler to manufacture, it would have been obvious to one having ordinary skill in the art before effective filing of the claimed invention to modify the coated article to include the Ni-Cr composite with specific composition, as taught by Rowady, to provide a coating for appropriate applications that has sufficient corrosion resistance and is simplifier to manufacture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

9/17/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745